DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-9, and 11-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang 2014/0241592 A1, in view of Hariton, U.S. Patent Number 10,198,871 B1, in view of Boonmee et al., U.S. Patent Publication Number 2019/0236371 A1, further in view of Paris, U.S. Patent Publication Number 2015/0098646 A1.

Regarding claim 1, Yang discloses in a digital medium environment, a method implemented by at least one computing device for applying modification styles of modified images to other images, the method comprising: obtaining, by the at least one computing device, one or more modified images serving as a basis for a modification style, each of the modified images including image content and modification parameters describing modification to the image content to produce the modified image (paragraph 0061, obtains a plurality of modification for a plurality of images depicting the same individual; paragraph 0049, the database includes one prior modification previous applied to other images, the modification may be embodied as styles with a corresponding descriptor, where the labels characterize the overall effect achieved by the modification, which Examiner interprets as serving as a basis); generating, by the at least one computing device, image representations of the image content (paragraph 0045, generates two clusters 402, 404 of images, which Examiner interprets as image representations); generating, by the at least one computing device, modification memories of the modified images, a modification memory including the image representation and the modification parameters of a respective modified image (paragraph 0050, two modifications previously applied to images; paragraph 0053, table of previously applied modifications stored in the training database; figure 1B, modifications stored in database 
However it is noted that Yang discloses generating cluster images of image content, but fails to specifically disclose the image representations representing the image content absent any modification of the image content according to the modification parameters, an image representation generated as reduced information that is representative of the image content rather than a pixel-by-pixel entirety of the image content.
Hariton discloses generating, by the at least one computing device, image representations representing the image content (col. 8, lines 10-12, based on still images and/or video captured with a three-dimensional camera and in col. 8, lines 51, capture or obtain one or more images of a user, and col. 8, lines 64-66, generate a three-dimensional representation of a user based on one or more images of the user), the image representations representing the image content absent any modification of the image content according to the modification parameters, (col. 13, lines 11-15, content generation component may be configured to store a three-dimensional representation of a user generated based on one or more 
However it is noted that both Yang and Hariton fails to specifically disclose the image representation being generated as reduced information that is representative of the image content rather than comprising a pixel-by-pixel entirety of the image content.
Boonmee discloses an image representation generated as reduced information that is representative of the image content rather than a pixel-by-pixel entirety of the image content (paragraph 0062, translate the two dimensional picture information into frequency values, i.e. representations of the frequency of color change, that can be used for comparisons, removal of the high frequency elements; paragraph 0063, one way to reduce the size is the merely shrink the image, color can also be removed from image resulting in grayscale; paragraph 0068, segmenting begins by resampling the full frame image, reducing the size of the original image removes details and only larger objects remain perceptual, maintaining a higher resolution is possible, but it will return many more object features than desired and will slow the processing speed of the algorithm), and further discloses paragrpah 0039, image element extracted and processed.
It is further noted the prior art cited modification styles and modified images, but does not specifically disclose the modified images having been previously modified and extracting, by the at least one computing device, the modification parameters from the modified images.

It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to include in the generated clusters as disclosed by Yang, generating the clusters of images without modifications as disclosed by Hariton, to store representations with and without modifications as to enable a user to customize styles and modifications on images without modifications.  It further would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to include in the cluster images the cluster images having representations as reduced information as disclosed by Boonmee, to improve processing speed of the algorithm to apply the modifications, as maintaining a higher resolution will slow the processing speed.  It would have been obvious to include in the modified images as disclosed by Yang, and the extracting of image elements, using previously 

Regarding claim 2, Yang discloses wherein the modification memories are generated as style data is generated as a representation of the modification memories configured for storage in a file structure
(paragraph 0049, the style descriptor is stored in the training database, each modification stored in the training database may be categorized as one or two main types).
Hariton discloses generating representations with and without modifications.
However it is noted that both Yang and Hariton fail to disclose the modification memories as vectors. 
Boonmee discloses the use of vectors is generated as a representation of the generated modification memories configured for storage in a file structure (figure 1, cognitive image indexing; paragraph 0037, feature vectors, a numerical representation of the image segment, the feature vectors can identify or correspond to various image elements, objects, backgrounds, faces, etc.; clustered based upon correlations between vector values of image segments that are close in value; paragraph 0051, particular colors or locations of colors within images can be identified).


Regarding claim 4, Yang discloses wherein the modification parameters describe at least one modification to values of parameters that are indicative of visual characteristics of the image content, the parameters including at least one of: exposure; contrast; highlights; shadows; whites; blacks; vibrance; contrast; clarity; brightness; or saturation (paragraph 0054, notifies the image analyzer of the target modification, analyzes the attributes of the source image to determine whether the source image already meets the target modification, such attributes may include, the color level of the source image, the contrast level, the gamma level, the brightness level, and the hue saturation level).

Regarding claim 7, Yang discloses wherein the image content depicts a scene before the modification to the image content to produce the modified 

Regarding claim 8, Yang discloses wherein the modified images are formatted according to a raw image format (paragraph 0020, digital media content may be encoded into any number of formats).

Regarding claim 9, Yang discloses further comprising applying the modification style to the subsequent image by comparing the image representations of the modification memories to an additional image representation of the subsequent image (paragraphs 0042-0043, analyzed the source image based on the retrieved modification to determine additional modification is needed; determines if the current hue saturation of the source already substantial matches the hue saturation level of the retrieved modification previously applied to other images; paragraph 0051, applies a retrieved modification to the entire image, applies the retrieved modification only to the individual depicted in the image, the selective application of a retrieved modification may be applied to images depicting multiple individuals).
	However it is noted that Yang, Hariton and Boomlee fail to disclose determining measures of similarity by comparing the image representations of the modification memories to an image representation of the subsequent 
	Paris discloses determining measures of similarity by comparing the image representations of the modification memories to an image representation of the subsequent image (paragraph 0024, the learned database may comprise a reference dataset, each reference image is assigned a weight that represents how similar the reference image is to the new image based on the comparison; paragraph 0025, the predication module may determine how similar each reference image is by examining a reference dataset  and ranking the reference dataset based on a comparison of the image descriptors); determining parameters for applying the modification style to the subsequent image based on the determined measures of similarity and the modification parameters of the modification memories (paragraph 0026, once the most similar reference is determined, the adjustment parameters applied to the reference image may be applied to the new image) ; and applying the modification style to the subsequent image based on the determined parameters for applying the modification style (paragraph 0027, adjustment parameters applied to the reference may be similarly applied to the new image to generate a plurality of basis styles).

Regarding claim 11, Yang discloses further comprising: maintaining the style data in storage (paragraph 0023, one or more modifications obtained from a user of the image editing system may be stored in a training database and later retrieved by the image editing system); and responsive to receiving a user selection to apply the modification style to the subsequent image at a subsequent time, retrieving the style data from the storage and applying the modification style to the subsequent image at the subsequent time (paragraph 0023, adaptively recommend and/or apply modifications for new, incoming images, storing previously applied modifications that may later be recommended and/or applied to new images).

Regarding claim 12, it is rejected based upon similar rational as above.  Yang further discloses a system comprising: a representation module implemented at least partially in hardware of at least one computing device to generate a representation of an image's depicted content (paragraph 0045, two clusters 404, 404 of images); a style generation module implemented at least partially in the hardware of the at least one computing device to generate style data for modified images serving as a basis for a modification style, the style data including image representations of the modified images and modification parameters describing modifications to the 
	Boonmee further discloses paragraphs 0039, classifications are saved, they can be labeled with searchable identifiers automatically through a further trained classifier comparison algorithm; paragraph 0040, nature of pictures is known as they are gathered to be representative of categories or objects listed, system may analyze to identify potential elements, feature 
	Paris discloses comparison of the representation of the input image to image representations (paragraph 0027, the image adjustments for a particular image are predetermined for the new image, the prediction module analyzes the content to determine the new image descriptors; paragraph 0029, paragraph 0030). 

Regarding claim 13, Yang discloses wherein the parameter application module is further configured to produce a styled image by applying the modification style to the input image (paragraph 0026, effects applicator configured to retrieve modifications; paragraph 0028, notifying the effects applicator whether it’s necessary to apply the modification in view of the current attributes of the newly acquired source image).

Regarding claim 14, Boonmee discloses wherein the representation comparison module is further configured to determine a measure of similarity between the representation of the input image and each of the image representations based on the comparison (paragraph 0061, perceptual hashes can be compared to provide a measure of similarity 

Regarding claim 15, Boonmee discloses further comprising a parameter determination module to determine the weighted combination of modification parameters based, in part, on measures of similarity between the representation of the input image and the image representations  (paragraphs 0061-0062, comparison of hashes will determine if the data is identical or perceptual hashes of similar images, even if presented at different scales, with different aspect ratios; mathematically translate the information into frequency values, that can be used for comparisons; paragraph 0110, a weight can be number that indicates the strength of a relationship between the classes, therefore Examiner interprets Boonmee as disclosing a weighted combination, in that the classes would be indicated by the feature vector and greyscale information and the weight would measure the similarity).

Regarding claim 16, Boonmee discloses wherein the parameter determination module is further configured to determine how much the modification parameters corresponding to particular modified images contribute to the weighted combination of modification parameters by: arranging the modified images in relation to a plurality of shells (paragraph 



Regarding claim 18, Yang discloses wherein: the parameters represent different visual characteristics of the input image's depicted content (paragraph 0055, predetermined range of the one or more target attributes specified by the retrieved modification which specifies a level); and the modification parameters describe at least one modification to a visual characteristic of a respective modified image (paragraph 0055, analyzes the current brightness level of the source image and apply the retrieved modification if the current brightness level is less). 

Regarding claims 19 and 20, they are rejected based upon similar rational as above. 

Regarding claim 21, Yang discloses paragraph 0023, modification obtained from a user of an image editing system stored in a training 
Hariton discloses col. 12, lines 4-10, programmatically implement symmetrical changes made to a representation, if a user modifies one or more parameters in a left arm of a representation, content generation component may be configured to programmatically implement changes to the right arm.
However it is noted that Yang and Hariton fail to disclose the image representation is generated by providing the image content to a neural network and extracting a feature vector as output of the neural network.
Boonmee discloses wherein the image representation is generated by providing the image content to a neural network and extracting a feature vector as output of the neural network (paragraph 0037, system may incorporate a neural network in order to process the images and identify potential image elements for considerations, image segments may be converted mathematically into feature vectors).
	It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to include in the modification as disclosed by both Yang and Hariton, the image representation provided to a neural network and extracting a feature vector as disclosed by Boonmee, to process the images as converted mathematically feature vectors to reduce processing algorithms.

	Regarding claim 21, Paris discloses further comprising determining a weighted combination of modification parameters based, in part, on the determined measures of similarity between the image representations of the modification memories and the image representation of the subsequent image (paragraph 0030, the preference module may assign a weight to each learned user sample, the more similar the user sample is to the new image, the higher the weight, using a weight vector, a weighted sum, or weighted average, of corrections parameters is computed, the result may be an adjustment that is applied to the new image to generate the user style).

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang, Hariton and Boonmee as applied to claim 1 above, and further in view of Sunkavalli et al., U.S. Patent Publication Number 2017/0139572 A1.

Regarding claim 5, Yang discloses generating image clusters, figure 4, 402, 404, which illustrate image representations depicting landscapes, individuals.
Hariton discloses generating with and without modifications.
Boonmee discloses the image representation includes at least a component of a feature vector having dimensions of numerical features that 
It is noted that Yang, Hariton and Boonmee fail to distribution of tonal values across the image content.
Sunkavalli discloses distribution of tonal values across the image content (paragraph 0004, tone style transfer, an image style algorithm that can generate a modified image from a base image based on a color style and tone style of a style image).
	It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to include in the modified images as disclosed by Yang, to generate a modified image without and without modification as disclosed by Hariton, to allow a user to customize the images based on images without any modifications.  It further would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to include image clusters or representations with reduced information rather than by pixel by pixel as disclosed by Boonmee, in that 

Regarding claim 6, Sunkavalli further discloses wherein the distribution of tonal values captures distribution of luminance and chrominance components of the image content (figure 1).

Response to Arguments
Applicant's arguments filed 05/11/2021 have been fully considered but they are not persuasive. 

Applicant argues the prior art cited fails to disclose applying modification styles of modified images, having been previously modified. Examiner responds Paris discloses paragraph 0014, each of these different versions of each sample image are provided and used to train an image adjustment such that the image adjustment algorithm can later one generate versions of new images based on what it has learned; paragraph 
Applicant argues Yang fails to disclose image representations of the image content.  Examiner responds Hariton discloses in col. 13, lines 11-15, content generation component may be configured to store a three-dimensional representation of a user generated based on one or more images of the user with or without one or more modifications to the three-dimensional representation.  Examiner further responds Paris discloses paragraph 0031, the data corresponding to each reference image may include adjustment parameter for “extreme” versions of each reference image, and therefore discloses different representations of the image.
Applicant argues Hariton relates to generating a three-dimensional representation of a user, not a representation of image content.  Examiner responds Hariton discloses col. 8, lines 10-12, based on still images and/or 
Applicant argues Hariton fails to relate to modification or not of the images used to generate a representation of a user, and further argues the “image content” is without modification and the claimed “image representations” represent the image content, where the image content is “absent modification”.  Examine responds a representation of image content may be any content generated that represents the image content and therefore may comprise the generated three-dimensional representation, a two-dimensional representation, a stroke, a vector, a black-white representation, PDJ, JPEG or any format, display or type of “representation”.   Examiner further responds the combination of Yang and Hariton, would render obvious a representation of image content, in that as disclosed by Yang the image content represents a user, and as disclosed by Hariton, the representation of the user is a three-dimensional representation.  In regards to Applicant’s argument the image content is “absent any modification”, the claims recites “absent any modification of the image content according to the modification parameters”.  Examiner therefore responds the claim recites 
Applicant argues Boonmee changes a principle of operation of Hariton and that Boomee would change the operation in that Hariton discloses a representation may comprise computer generated representations depicting a male user and a female user as they appear in real life and removing detail form images is inconsistent with generating and enhancing a representation of a user so that they are depicted in real life.  Examiner responds a representation of image content may be any content generated that represents the image content and therefore may comprise the generated three-dimensional representation, a two-dimensional representation, a stroke, a vector, a black-white representation, PDJ, JPEG or any format, display or type of “representation”, and representing something as it may appear in real life would not be inconsistent with its depiction, i.e. a real life image can go from a pixel representation to a vector representation and still depict something in real life, and one having ordinary skill in the art would know that going from processing each pixel to processing vectors would reduce the computational processing in any processor.  



Applicant argues claim 12, the prior art cited fails to disclose “image representations representing the image content absent any modification of the image content according to the modification parameters”.  Examiner responds in regards to Applicant’s argument the image content is “absent any modification”, the claims recites “absent any modification of the image content according to the modification parameters”.  Examiner therefore responds the claim recites the “modification style” serves as a basis for the modification style and each of the “modified images” including image content and “modification parameters”, and therefore any representation without said “modification style” applied would be “absent any modification of the image content according to the modification parameters”.  
Applicant argues claim 12, the prior art fails to disclose “a representation module … to generate a representation of an image’s original depicted content taken from a raw image format, the representation generated as reduced information that is representative of the original depicted content”.  Applicant argues Hariton discloses a “three-dimensional representation of a user” and not an image representation of original depicted content.  Examiner responds Hariton discloses col. 8, lines 10-12, based on still images and/or video captured with a three-dimensional camera and in col. 8, lines 51, capture or obtain one or more images of a .
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues Yan merely describes generating “two clusters 402, 404 of images”, and clusters of images are not image representations.  Examiner disagrees and responds that a cluster of an image may be interpreted as an image representation in that it is representative of an image.
	Applicant argues Boonmee relates to indexing an labeling image elements is different from generation of “style data including image representation of the original depicted content taken from raw image format of the modified images, and the style data further including modification parameters taken from the raw image format of the modified images and describing modifications to the original depicted content to produce the modified images.  Examiner responds one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  Examiner further responds Boonmee discloses paragraph 0068, segmenting begins by resampling the full frame image, reducing the size of the original image removes details and only larger 
	Applicant argues claim 17. Applicant argues Hariton discloses “three-dimensional representation of a user generated based on one or more images of the user” and that Hariton relates to generating a three-dimensional representation of a user, not a representation of a modified image that represents the original depicted content of the modified image.  Examiner responds Hariton discloses col. 13, lines 11-15, content generation component may be configured to store a three-dimensional representation of a user generated based on one or more images of the user with or without one or more modifications to the three-dimensional representation, and col. 8, lines 10-12, based on still images and/or video captured with a three-dimensional camera and in col. 8, lines 51, capture or obtain one or more images of a user, and col. 8, lines 64-66, generate a three-dimensional representation of a user based on one or more images of the user.  Examiner responds therefore Hariton discloses the three-dimensional representation of a user, where the user represents the original depicted content, i.e. the captured image of a user.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658.  The examiner can normally be reached on Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD JOHNSON/Primary Examiner, Art Unit 2616